DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the power generator in claim 15 line 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "31, 33, and 35 in the drawings" and "81, 83, and 85, respectively, in the specification" have both been used to designate the 3 various positions or configurations.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the power generator in claim 15 line 11 is not included in the specification.

Claim Objections
Claim 8 is objected to because of the following informalities: numbering character .  
Claim 15 objected to because of the following informalities: typo in claim 15, "(b) A power generator configured and attached to each structural support segment" should read "(b) a power generator configured and attached to each structural support segment".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 recites the limitation "the gimbal stabilization system" in the second line of each of these claims.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20220214852), Kim hereinafter, in view of Wang et al. (US 20210405708), Wang hereinafter.
Regarding claim 1, Kim teaches an apparatus (101, see fig 1A) comprising: 
(a) a flexible touch-sensitive display (122) composed of a first flexible (141) touch-sensitive display portion and a second flexible (142) touch-sensitive display portion; wherein: 
(1) the first flexible touch-sensitive display portion is attached to a first structural support segment (112); 
(2) the second flexible touch-sensitive display portion is attached to a second structural support segment (114); 
(3) the flexible touch-sensitive display further comprises having a fully folded state (see figs 3B-3D); 
(4) the flexible touch-sensitive display further comprises having a partially expanded state (see figs 3B-3D); 
(5) the flexible touch-sensitive display further comprises having a fully expanded state (see figs 3B-3D); 
	But Kim does not teach:
(b) a gimbal stabilization system configured to automatically rotate at least one flexible touch-sensitive display structural support segment using an actuator such that at least one flexible touch-sensitive display structural support segment can remain at the same angle relative to the ground plane while the other flexible touch-sensitive display structural support segment is free to rotate at different angles.
Wang teaches:
(b) a gimbal stabilization system (motorized hinge assembly 930 in fig 9) configured to automatically rotate at least one flexible touch-sensitive display structural support segment using an actuator (the motor in the motorized hinge) such that at least one flexible touch-sensitive display structural support segment can remain at the same angle relative to the ground plane while the other flexible touch-sensitive display structural support segment is free to rotate at different angles (see paragraphs [0073] and [0084-0086]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kim by including a gimbal stabilization system as taught by Wang, since doing so would allow the device to automatically adjust the folding level.
Regarding claim 2, Kim in view of Wang teaches the apparatus of claim 1 wherein: the gimbal stabilization system and the angle (see paragraph [0043] of Kim) of at least one flexible touch-sensitive display structural support segment is established based upon a defined point of interest captured by the camera of the apparatus (see paragraph [0030] and [0039] of Kim).
Regarding claim 3, Kim in view of Wang teaches the apparatus of claim 1 wherein: the gimbal stabilization system and the angle of at least one flexible touch-sensitive display structural support segment is established (see paragraph [0028] of Kim) based upon the user manually angling the flexible touch-sensitive display structural support segment to a desired position such that the flexible touch-sensitive display structural support segment is then continuously fixed at that defined angle relative to the ground plane (also see paragraphs [0032] and [0104] of Kim).
Regarding claim 4, Kim in view of Wang teaches the apparatus of claim 1 wherein: the gimbal stabilization system includes an encoder (160 in fig 1 of Kim) coupled to the actuator for accurate position feedback.
Regarding claim 5, Kim in view of Wang teaches the apparatus of claim 1 wherein: the gimbal stabilization system includes at least one accelerometer (276 in fig 3A and paragraph [0059] of Kim) to detect the position of the flexible touch-sensitive display structural support segments relative to each other and the ground plane.
Regarding claim 6, Kim teaches the apparatus of claim 1 wherein: the gimbal stabilization system (motorized hinge assembly 930 in fig 9 of Wang) actuates the angle of at least one flexible touch-sensitive display structural support segment based upon the position of an object shown on the flexible touch-sensitive display (human input device, see paragraphs [0073] and [0084-0086] of Wang).
Regarding claim 7, Kim in view of Wang teaches the apparatus of claim 1 wherein: the fully folded state comprises a fully folded angle (first configuration in fig 3B of Kim) between the first flexible touch- sensitive display component and the second flexible touch-sensitive display component that is less than 10 degrees; and the fully expanded state comprises a fully expanded angle (first configuration in fig 3C of Kim) between the first flexible touch-sensitive display component and the second flexible touch-sensitive display component that is between 170 and 190 degrees; and the partially expanded state comprises an angle that falls between the fully folded state and the fully expanded state (see various configurations in figs 3B-3E of Kim).

Regarding claim 8, Kim teaches an apparatus (101, see fig 1A) comprising: 
(a) a rigid touch-sensitive display (120);
(b) a flexible touch-sensitive display (122) composed of a first flexible (141) touch-sensitive display portion and a second flexible (142) touch-sensitive display portion; wherein: 
(1) the first flexible touch-sensitive display portion is attached to a first structural support segment (112); 
(2) the second flexible touch-sensitive display portion is attached to a second structural support segment (114); 
(3) the flexible touch-sensitive display further comprises having a fully folded state (see figs 3B-3D); 
(4) the flexible touch-sensitive display further comprises having a partially expanded state (see figs 3B-3D); 
(5) the flexible touch-sensitive display further comprises having a fully expanded state (see figs 3B-3D); 
(b) a gimbal stabilization system configured to automatically rotate at least one flexible touch-sensitive display structural support segment using an actuator such that at least one flexible touch-sensitive display structural support segment can remain at the same angle relative to the ground plane while the other flexible touch-sensitive display structural support segment is free to rotate at different angles.
Wang teaches:
(b) a gimbal stabilization system (motorized hinge assembly 930 in fig 9) configured to automatically rotate at least one flexible touch-sensitive display structural support segment using an actuator (the motor in the motorized hinge) such that at least one flexible touch-sensitive display structural support segment can remain at the same angle relative to the ground plane while the other flexible touch-sensitive display structural support segment is free to rotate at different angles (see paragraphs [0073] and [0084-0086]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kim by including a gimbal stabilization system as taught by Wang, since doing so would allow the device to automatically adjust the folding level.
Regarding claim 9, Kim in view of Wang teaches the apparatus of claim 8 wherein: the gimbal stabilization system and the angle (see paragraph [0043] of Kim) of at least one flexible touch-sensitive display structural support segment is established based upon a defined point of interest captured by the camera of the apparatus (see paragraph [0030] and [0039] of Kim).
Regarding claim 10, Kim in view of Wang teaches the apparatus of claim 8 wherein: the gimbal stabilization system and the angle of at least one flexible touch-sensitive display structural support segment is established (see paragraph [0028] of Kim) based upon the user manually angling the flexible touch-sensitive display structural support segment to a desired position such that the flexible touch-sensitive display structural support segment is then continuously fixed at that defined angle relative to the ground plane (also see paragraphs [0032] and [0104] of Kim).
Regarding claim 11, Kim in view of Wang teaches the apparatus of claim 8 wherein: the gimbal stabilization system includes an encoder (160 in fig 1 of Kim) coupled to the actuator for accurate position feedback.
Regarding claim 12, Kim in view of Wang teaches the apparatus of claim 8 wherein: the gimbal stabilization system includes at least one accelerometer (276 in fig 3A and paragraph [0059] of Kim) to detect the position of the flexible touch-sensitive display structural support segments relative to each other and the ground plane.
Regarding claim 13, Kim teaches the apparatus of claim 8 wherein: the gimbal stabilization system (motorized hinge assembly 930 in fig 9 of Wang) actuates the angle of at least one flexible touch-sensitive display structural support segment based upon the position of an object shown on the flexible touch-sensitive display (human input device, see paragraphs [0073] and [0084-0086] of Wang).
Regarding claim 14, Kim in view of Wang teaches the apparatus of claim 8 wherein: the fully folded state comprises a fully folded angle (first configuration in fig 3B of Kim) between the first flexible touch- sensitive display component and the second flexible touch-sensitive display component that is less than 10 degrees; and the fully expanded state comprises a fully expanded angle (first configuration in fig 3C of Kim) between the first flexible touch-sensitive display component and the second flexible touch-sensitive display component that is between 170 and 190 degrees; and the partially expanded state comprises an angle that falls between the fully folded state and the fully expanded state (see various configurations in figs 3B-3E of Kim).

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hsu et al. (US 20200192423), Hsu hereinafter.
Regarding claim 15, Kim teaches an apparatus (101 in fig 1A) comprising: 
(a) a first touch-sensitive display (141) and a second touch-sensitive display (142); wherein: 
(1) the first touch-sensitive display is attached to a first structural support segment (112); 
(2) the second touch-sensitive display is attached to a second structural support segment (114); 
(3) the touch-sensitive displays further comprise having a fully folded state (see figs 3B-3D);  
(4) the touch-sensitive displays further comprise having a partially expanded state (see figs 3B-3D);
(5) the touch-sensitive displays further comprise having a fully expanded state (see figs 3B-3D);
Kim does not teach:
(b) A power generator configured and attached to each structural support segment such that the folding motion of the apparatus provides a mechanical input force to activate the motion of the generator which in turn creates electric power for charging the battery.
Hsu teaches an electronic apparatus including:
(b) – a power generator (piezoelectric energy harvesting device 28 in fig 1) configured to be attached to each structural support segment such that the folding motion of the apparatus provides a mechanical input force (see paragraph [0032]) to activate the motion of the generator which in turn creates electric power for charging the battery.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kim by including a piezoelectric component to transform mechanical energy into electrical as taught by Hsu, since doing so would harvest the energy from the user movements to charge the battery.
Regarding claim 16, Kim in view of Hsu teaches the apparatus of claim 15 wherein: the gimbal stabilization system and the angle (see paragraph [0043] of Kim) of at least one touch-sensitive display structural support segment is established based upon a defined point of interest captured by the camera of the apparatus (see paragraph [0030] and [0039] of Kim).
Regarding claim 17, Kim in view of Hsu teaches the apparatus of claim 15 wherein: the gimbal stabilization system and the angle of at least one touch-sensitive display structural support segment is established (see paragraph [0028] of Kim) based upon the user manually angling the flexible touch-sensitive display structural support segment to a desired position such that the flexible touch-sensitive display structural support segment is then continuously fixed at that defined angle relative to the ground plane (also see paragraphs [0032] and [0104] of Kim).
Regarding claim 18, Kim in view of Hsu teaches the apparatus of claim 15 wherein: the gimbal stabilization system includes an encoder (160 in fig 1 of Kim) coupled to the actuator for accurate position feedback.
Regarding claim 19, Kim in view of Hsu teaches the apparatus of claim 15 wherein: the gimbal stabilization system includes at least one accelerometer (276 in fig 3A and paragraph [0059] of Kim) to detect the position of the touch-sensitive display structural support segments relative to each other and the ground plane.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hsu in further view of Wang et al. (US 20210405708), Wang hereinafter.
Regarding claim 20, Kim in view of Hsu teaches the apparatus of claim 15 except for wherein: the gimbal stabilization system actuates the angle of at least one touch-sensitive display structural support segment based upon the position of an object shown on the touch-sensitive display.
Wang teaches a laptop device wherein: the gimbal stabilization system (motorized hinge assembly 930 in fig 9) actuates the angle of at least one touch-sensitive display structural support segment based upon the position of an object shown on the touch-sensitive display (human input device, see paragraphs [0073] and [0084-0086]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kim in view of Hsu by including a user input method to control the gimbal stabilization system using graphics on the display as taught by Wang, since doing so would allow the user to adjust the device angles electronically rather than manually.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20220019266, US 20220066724, and US 20220113763 all teach foldable electronic devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDAKIR HUSSIEN whose telephone number is (571)272-8410. The examiner can normally be reached M-F 8:30-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./							/Anthony Q Edwards/Examiner, Art Unit 2841                                            Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                             December 2, 2022